USCA11 Case: 18-15019     Date Filed: 07/30/2021    Page: 1 of 36



                                                            [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                           No. 18-15019; 19-13335
                         ________________________

                  D.C. Docket No. 3:16-cr-00017-MCR-1



UNITED STATES OF AMERICA,

                                                             Plaintiff - Appellant,

                                 versus

LARRY L. MASINO,
DIXIE MASINO,

                                                           Defendants - Appellees.

                         ________________________

                Appeals from the United States District Court
                    for the Northern District of Florida
                       ________________________

                                (July 30, 2021)

Before WILSON, ROSENBAUM, and HULL, Circuit Judges.

WILSON, Circuit Judge:
           USCA11 Case: 18-15019            Date Filed: 07/30/2021        Page: 2 of 36



       This is an appeal from a criminal case arising from the operation of a bingo

parlor in Fort Walton Beach, Florida.1 A jury found Larry and Dixie Masino, the

owners and operators of the business, guilty of the following charges: conspiracy

to commit wire fraud, operating an illegal gambling business, conspiracy to

commit money laundering, and substantive money laundering. After trial, the

district court entered a judgment of acquittal for Larry and Dixie on the

conspiracy-to-commit-wire-fraud charge but denied judgment of acquittal on the

remaining counts.2 The court then sentenced Larry to a prison term of twelve

months and Dixie to five years of probation. They were also ordered to pay a

forfeiture money judgment and to forfeit their interests in bank accounts and

properties connected to the offenses for which they were convicted.

       The government now appeals the judgment of acquittal as to wire-fraud

conspiracy. The Masinos cross-appeal the district court’s denial of their motions

for judgment of acquittal on the other counts. They also challenge the court’s

forfeiture order. We consolidated the Masinos’ appeals with the government’s

appeal. After careful review, and with the benefit of oral argument, we affirm the

district court in all respects.


1
  As defined by Florida law, bingo is a game “in which participants pay a sum of money for the
use of . . . bingo cards[,] . . . numbers are drawn by chance,” and the player who first “receives a
given order of numbers in [a particular] sequence” and “calls out ‘bingo’ [ ] is declared the
winner of a predetermined prize.” Fla. Stat. § 849.0931(1)(a).
2
  Because the defendants share the last name “Masino,” we use their first names to avoid
confusion.
                                                 2
           USCA11 Case: 18-15019      Date Filed: 07/30/2021   Page: 3 of 36



I.    Background

      The defendants in this case are ex-spouses who divorced in 2009. They

were the majority owners of a bingo parlor, Racetrack Bingo Inc., since it opened

in 1992. Larry served as Racetrack Bingo’s president until 2011. Dixie took over

at that point, but Larry stayed involved and often advised Dixie on running the

business. This appeal turns on whether Larry and Dixie ran the bingo operation

legally and whether they defrauded charities by misrepresenting the operation’s

legal compliance. We begin with an overview of the governing statutes.

      A.     The Federal Gambling Statute and the Florida Bingo Statute

      It is illegal under federal law to conduct a gambling business which “is a

violation of the law of a State or political subdivision in which it is conducted.” 18

U.S.C. § 1955(b)(1)(i) (Federal Gambling Statute). Under Florida law, bingo is

not categorically prohibited, but it must be conducted according to the conditions

set forth in Florida’s Bingo Statute. See Fla. Stat. § 849.0931. Conducting a bingo

operation in Florida that fails to comply with those conditions creates liability

under the Federal Gambling Statute for running an illegal gambling business.

      The conditions imposed by Florida’s Bingo Statute vary depending on the

type of organization conducting the bingo games. Subsection (3) sets the ground

rules for noncharitable organizations: they are prohibited from making a profit and

must return all bingo proceeds to the players in the form of prizes. Id.


                                          3
         USCA11 Case: 18-15019        Date Filed: 07/30/2021    Page: 4 of 36



§ 849.0931(3). Subsection (2)(a) sets out the rules for charitable organizations

conducting bingo: they are allowed to generate profits, provided “the entire

proceeds . . . less actual business expenses for articles designed for and essential to

the operation, conduct, and playing of bingo” go to a charitable purpose. Id.

§ 849.0931(2)(a). When a charitable organization is conducting bingo, a business

can lease a venue to that organization, and the business can turn a profit on the

lease—provided the rent is comparable to market value and is not based on a

percentage of bingo proceeds. Id. § 849.0931(11)(c). A charitable organization

must conduct bingo through volunteers who are “bona fide” members of the

organization. Id. § 849.0931(8).

      The Bingo Statute does not define “volunteer” or “bona fide member,” and

case law is scant. But one intermediate Florida appellate court has tackled the

issue. See State v. S. Cnty. Jewish Fed’n, 491 So. 2d 1183 (Fla. Dist. Ct. App.

1986). In that case, the court held that whether a volunteer is a bona fide member

of a charity has nothing to do with whether the volunteer sincerely cares about the

organization’s mission; the question is simply whether the volunteer properly

enrolled with the organization and paid any required dues. Id. at 1187. The court

also explained that although volunteers cannot receive compensation from the

charity, they can receive tips from bingo players. Id.




                                           4
            USCA11 Case: 18-15019         Date Filed: 07/30/2021      Page: 5 of 36



       B.     Racetrack Bingo’s Business

       At least on the surface, Racetrack Bingo’s business model was to lease space

to charitable organizations so that they could conduct bingo games. Between 2006

and 2015, Racetrack Bingo entered into a series of lease agreements with a group

of charities that had organized as Fort Walton Beach Charities LLC (FWBC).3

Under the lease agreements, the charities would pay Racetrack Bingo to rent space

for bingo sessions for a period of one year, with the charities retaining the option to

terminate at any time with twenty-four hours’ notice. The lease agreements made

the charities responsible for ensuring the bingo operation complied with Florida’s

Bingo Statute, stating that failure to do so would result in termination of the lease.

       An important aspect of the agreements with Racetrack Bingo was that the

charities were not just paying for a property on which they could conduct bingo

games; they were paying for what the Masinos called a “turnkey” operation,

meaning that Racetrack Bingo would provide all the services needed to conduct

bingo games.4 This arrangement allowed the charities to generate money from

bingo without having to run the operation.




3
  The charities formed the LLC to streamline their dealings with Racetrack Bingo, but each
charity signed individual lease agreements.
4
  Early on, the lease agreements also included an attachment listing each of the services
Racetrack Bingo provided, such as janitorial, building management, and security. Beginning in
2011, the attachment was removed from the lease agreement, so that the particular services were
no longer itemized.
                                               5
         USCA11 Case: 18-15019       Date Filed: 07/30/2021   Page: 6 of 36



      As part of the “turnkey” lease, the Masinos oversaw all aspects of Racetrack

Bingo. They hired and trained workers and decided what bingo games would be

played on a given night. The bingo workers signed up as members of the

participating charities and were called “volunteers,” but Racetrack Bingo paid

them $40–45 per session—compensation that was, at least nominally, only for

setup and cleanup. Okaloosa Chief Deputy Sheriff Fred Cobb, who often

discussed Racetrack Bingo’s legal compliance with the Masinos, indicated that

there would be “no problem” with volunteers receiving compensation for setup and

cleanup, so long as they were not compensated for conducting bingo games.

      Racetrack Bingo also hired “managers in charge” (MIC) to run bingo

sessions and paid them $120–140 per session from the bingo proceeds. According

to the Masinos, that compensation also was solely for setup and cleanup, but MICs

performed a number of duties. They would conduct bingo games and explain the

game rules to customers. They would also record total bingo proceeds on

worksheets, then subtract the cost of setup and cleanup, supplies, and rent to

calculate the remainder to be paid to the charities. These worksheets were sent to

the charities each week.

      At times, the Masinos adjusted rent prices to ensure that the enterprise was

risk-free for the charities. When bingo proceeds did not cover the cost of rent and




                                          6
           USCA11 Case: 18-15019     Date Filed: 07/30/2021    Page: 7 of 36



other expenses, the Masinos would forgive the difference. That way, the charities

never lost money from bingo sessions.

      Racetrack Bingo was profitable not only for FWBC but also for the Masinos.

In a 2011 email, Larry wrote that Racetrack Bingo had averaged 17 percent net

income on gross revenue from bingo—only slightly less than the charities’ 20.5

percent net income. Over the course of Racetrack Bingo’s operation, the business

brought in more than $20 million in proceeds. The Masinos made annual salaries

of $75,000 and, along with their children, received distributions totaling over $5

million in bingo proceeds between 2006 and 2015.

      C.     The Indictment and Bill of Particulars

      A superseding indictment charged the Masinos with: Count 1, conspiracy to

commit wire fraud; Count 2, operation of an illegal gambling business; Count 3,

conspiracy to commit money laundering; and Counts 4–41, substantive money

laundering. Before trial, the defendants filed motions to dismiss all counts. The

district court dismissed Count 2 in part, finding that the Federal Gambling Statute

applies only to businesses that are categorically illegal under state law, whereas

bingo can be conducted legally in Florida. We reversed and remanded that

decision, holding that Racetrack Bingo could be an illegal gambling business under

the Federal Gambling Statute if the government could prove that the bingo

operation failed to comply with Florida’s Bingo Statute. United States v. Masino,


                                          7
            USCA11 Case: 18-15019          Date Filed: 07/30/2021        Page: 8 of 36



869 F.3d 1301, 1307 (11th Cir. 2017) (“If, for example, the government can prove

that Racetrack Bingo illegally allows charities to sponsor bingo games without

their direct involvement or that Racetrack Bingo forfeits its right to conduct bingo

by not returning all of the proceeds from those games to the players, then a jury

could find that Racetrack Bingo is an illegal gambling business.”).

       On remand, the government filed a bill of particulars, specifying the state

law predicate for the violations of federal law charged in Count 2. The bill of

particulars alleged two violations of the Florida Bingo Statute. First, the Masinos

ran a for-profit bingo operation and failed to return proceeds to players in violation

of subsection (3) of the Bingo Statute. Second, the Masinos violated subsection

(2)(a) by failing to allow bingo proceeds, minus actual expenses, to be donated to

FWBC for charitable purposes.5 The Masinos again moved to dismiss all counts.

The district court denied the motions and the case proceeded to trial.

       D.      The Trial

       The district court summarized the nine-week trial in the following way:

       The main issues at trial turned on whether the Masinos operated
       Racetrack Bingo as a lawful lessor and vendor by providing a facility

5
  The bill of particulars did not mention subsection (11)(c), which requires landlords to charge
charities conducting bingo a rental rate that “does not exceed the rental rates charged for similar
premises in the same locale.” Fla. Stat. § 849.0931(11)(c). The government later explained that
it did not charge a violation of subsection (11)(c) because the Masinos’ scheme was never to
function as landlords and to charge the charities more than market price for the rental space
needed to conduct bingo. The government’s theory of the case—to the contrary—was that the
Masinos were conducting bingo themselves through their employees at Racetrack Bingo and
were illegally retaining profits.
                                                 8
         USCA11 Case: 18-15019       Date Filed: 07/30/2021    Page: 9 of 36



      and bingo-related services to the charities, or instead operated illegally
      as a commercial bingo operation by conducting bingo and retaining
      bingo profits, while using the charities as a cover, contrary to Florida’s
      bingo statute.

To that end, the government called twenty-seven witnesses, including

representatives of FWBC charities, law enforcement officials, former Racetrack

Bingo employees, and a real estate expert. The government also presented

documentary evidence, such as the lease agreements and email communications

involving the Masinos.

      The evidence at trial showed that the charities’ involvement in the bingo

operation was minimal for most of the relevant time period. Julie McNabb, the

CEO of one of the FWBC charities, testified that her charity would occasionally

send someone to observe the bingo games and to make sure the charity’s name was

posted in the bingo parlor. Early on, the charities were content with this

arrangement. But when they learned in 2010 of a criminal investigation into a

separate bingo operation that Larry ran in Tallahassee, they became concerned

about the legality of Racetrack Bingo. The charities held a meeting to discuss the

matter. The meeting minutes reflected the following observations from FWBC

members:

   • The Bingo statute is very clear, and we are in violation[.]

   • The bulk of the money is going to a private individual, which is in direct
     violation of the statute[.]


                                          9
         USCA11 Case: 18-15019       Date Filed: 07/30/2021   Page: 10 of 36



   • We do not run the operation—it is run by Larry[.]

   • We co-mingle our funds which we are not allowed to do by statute[.]

   • We rent at an inflated rate versus normal rent for that size building[.]

      ...

   • [The operation] is not being run by volunteers although the runners get
     tips and a $40 cleaning fee per shift[.]

      FWBC had a lawyer, Marty Lester, review the bingo operation and provide

an opinion. He noted that “[w]hoever runs the [bingo] games must be bona fide

members of the [charity] organization.” He also expressed concern that rent

seemed to be “not related to market value for commercial property in the area.” At

the same time, Lester advised that the statute was “open to interpretation.”

      The charities then met with Larry and asked him whether Racetrack Bingo

was complying with the Bingo Statute. Larry insisted that it was. A few weeks

later, the charities sent a representative, Tony Mallini, to observe Racetrack Bingo

firsthand. Mallini recorded a number of observations, including that MICs make

$120 per shift and that floor workers make $45 for setup and cleanup. Mallini

reported back to the charities that this process was “adequate,” but noted that

“[h]aving too many volunteers on the floor is costly to the charities.”

      Over the next month, the charities continued to raise questions about the

compensation of floor workers and MICs at Racetrack Bingo. Via email, Larry

assured the charities that Racetrack Bingo paid workers only for setup and cleanup.


                                         10
         USCA11 Case: 18-15019       Date Filed: 07/30/2021    Page: 11 of 36



MICs were paid more money per shift than floor workers, Larry said, because of

their increased setup and cleanup responsibilities.

      In 2011, after Dixie transitioned into the role of president at Racetrack

Bingo, the charities continued to raise concerns about the legality of the bingo

operation and the high rent price. Dixie assured the charities that the business did

not violate the Bingo Statute, and she insisted that she could justify the rent price.

The charities continued to renew the lease agreements with Racetrack Bingo.

      But in the summer of 2015, more trouble arose when the IRS audited

McNabb’s charity. The IRS agent conducting the audit had two main concerns.

His first concern was that workers at Racetrack Bingo were not really volunteers.

He observed that they knew very little about the charities and that it was illogical

to think they were being paid only for setup and cleanup rather than for all of their

efforts, including conducting bingo games. McNabb countered that Racetrack

Bingo’s use of volunteers was legal. She stressed that volunteers can be bona fide

members of a charity without knowing much about the charity.

      The IRS agent’s second concern was that the charities were paying more

than market rate for rent. McNabb told the IRS agent that the charities were not

just paying for a building—they were paying “for a turnkey operation.” To the

charities’ knowledge, she said, the rate did not exceed what was charged for




                                          11
          USCA11 Case: 18-15019       Date Filed: 07/30/2021    Page: 12 of 36



similar premises “because all of the charities are being grossly overcharged for

Bingo.”

      Only a week later, a federal search warrant was executed at Racetrack Bingo

and the Masinos’ residences. When the charities met with the Masinos shortly

after, in July 2015, the Masinos were concerned that they were facing federal fraud

charges—possibly based on misrepresentations they made about business expenses

in the itemized attachment to the 2010 lease agreements. Larry asked the charities

to write a letter stating that neither he nor Dixie had ever misrepresented Racetrack

Bingo’s expenses. He said that the expenses listed on the 2010 lease attachment,

were “marked up” expenses, and that he had never represented that they were

“actual expenses.”

      The charities did not agree to write a letter on Larry’s behalf. They pressed

Larry about whether the rent he charged was comparable to market rates. He

insisted that it was. At least one FWBC member expressed skepticism, but the

charities opted to sign the lease agreements, concluding that Racetrack Bingo was

their “only option” if they wanted to keep making money from bingo. A month

later, as the federal investigation into the Masinos intensified, the charities finally

terminated their relationships with Racetrack Bingo.

      At trial, multiple FWBC members testified as to what they might have done

had they known that Racetrack Bingo was operating illegally. Several members


                                           12
         USCA11 Case: 18-15019        Date Filed: 07/30/2021   Page: 13 of 36



testified that they would not have worked with Racetrack Bingo. One member

testified that the charities would have continued to participate because Racetrack

Bingo was “the proverbial golden goose”; it generated a great deal of revenue

without the charities having to expend much effort. Another FWBC member

called Racetrack Bingo a “golden opportunity.” The proceeds garnered from bingo

were particularly valuable to the charities because the money could be appropriated

however the charity wished. McNabb explained the point to Dixie in the following

way:

       [T]he beauty of [ ] the money that we get from . . . [Racetrack Bingo]
       is that it’s not . . . assigned to anything and so I can use it however I
       want to benefit my charity.
       ...
       I don’t have any other funding source as large as yours . . . that doesn’t
       require that I do something very specific with it. So, I do value the
       money that you give us.

In essence, the charities made money through bingo without expending any effort,

and the money came with no strings attached.

       The evidence at trial also included testimony from five former Racetrack

Bingo employees who began as floor workers and were eventually promoted to be

MICs. They testified that they were hired and trained by the Masinos and that they

signed noncompete agreements. Under the noncompete agreements, employees

were barred from participating in a business similar to Racetrack Bingo’s for at


                                          13
         USCA11 Case: 18-15019      Date Filed: 07/30/2021    Page: 14 of 36



least three years after employment. The employees agreed not to solicit business

from Racetrack Bingo’s customers during that time.

      Finally, the government tendered an expert on Fort Walton Beach real estate

prices. The expert testified that Racetrack Bingo charged rent that was “very high”

in comparison to the local market. A building the size of the Masinos’ should rent

for about $124,000 annually, the expert testified. Instead, the Masinos charged

over $1 million in rent per year.

      The Masinos moved for judgment of acquittal after the close of the

government’s case in chief. The court deferred ruling on Count 1; it dismissed the

charges on Count 2 except the charges under subsection (3) of the bingo statute

(illegally conducting a for-profit bingo operation); and it denied the motions on the

remaining counts. With respect to Count 2, the court reasoned that the charges

under subsection (2)(a) of the Bingo Statute should be dismissed because that

subsection governed only the conduct of charitable organizations conducting

bingo, whereas subsection (3) governed the conduct of noncharitable organizations

conducting bingo, and Racetrack Bingo was a noncharitable organization.

      Next, in the defense’s case, Larry testified that was he was acting in good

faith and that he believed he was in compliance with the Bingo Statute. His view

of the bingo operation was this: as long as bingo workers were enrolled on the

charities’ rosters, they were bona fide members of the charities under Florida case


                                         14
         USCA11 Case: 18-15019        Date Filed: 07/30/2021   Page: 15 of 36



law. See S. Cnty. Jewish Fed’n, 491 So. 2d at 1187. Those workers could be paid

for setup and cleanup, and they could receive tips while they operated bingo. See

id. Dixie did not testify at trial.

       The case was submitted to the jury. After deliberations, the jury returned

guilty verdicts on all counts: conspiracy to commit wire fraud, violation of the

Federal Gambling Statute, conspiracy to commit money laundering, and

substantive money laundering. On Count 1 for conspiracy to commit wire fraud,

the court gave the jury a special verdict form to specify the misrepresentations on

which they based a guilty verdict. The form provided:

       If guilty, identify which of the following that you unanimously find
       constitute the basis of the verdict:

       ____ The Defendants conspired to fraudulently tell FWBC members
       that the Defendants were operating Racetrack Bingo in accordance with
       the Bingo Statute provisions regarding payments to employees
       conducting bingo games and regarding charging a lease fee comparable
       to similar locations and services provided in Okaloosa County;
       ____ The Defendants conspired to fraudulently tell FWBC members
       that written breakdowns of expenses provided represented Racetrack
       Bingo’s actual expenses;
       ____ The Defendants conspired to fraudulently tell FWBC members
       and the Okaloosa County Board of Commissioners that Racetrack
       Bingo’s operating expenses were increasing each year to explain why
       the charities were receiving less money than they had in past years,
       when in fact, Racetrack Bingo’s expenses had decreased.
       The jury marked that the misrepresentations described in the first

paragraph—relating to compliance with the Bingo Statute’s provisions governing


                                          15
           USCA11 Case: 18-15019    Date Filed: 07/30/2021   Page: 16 of 36



employee pay and rent—were the basis for the guilty verdict; the jury did not find

that the Masinos made the misrepresentations described in the second and third

paragraphs.

      E.      Post-Trial Motions and Sentencing

      Post-verdict, the court ruled on the Masinos’ renewed motions for judgment

of acquittal as a matter of law. It granted the motions as to Count 1 and denied the

motions as to the other counts. The court explained that it granted judgment of

acquittal on Count 1 because the government had not proved that the Masinos

intended to defraud the charities by taking the charities’ money or property.

FWBC paid Racetrack Bingo no more than the amount the lease agreement

required. In return, they got what they bargained for: the agreed-upon proceeds

from a bingo operation run by the Masinos without the charities’ involvement.

      For the convictions on Counts 2–41, the court sentenced Larry to twelve

months in prison, followed by two years of supervised release, and Dixie to five

years of probation. The court also ordered that the Masinos pay a forfeiture money

judgment of $5,813,584. The government appeals the grant of judgment of

acquittal on Count 1. The Masinos cross-appeal the denial of judgment of acquittal

on Counts 2–41, as well as the forfeiture order.




                                         16
           USCA11 Case: 18-15019     Date Filed: 07/30/2021   Page: 17 of 36



II.   Discussion

      A.      Standard of Review
      We review de novo whether sufficient evidence supported a jury’s guilty

verdict, viewing the evidence in the light most favorable to the government and

“accepting all reasonable inferences and credibility determinations made by the

jury.” United States v. McLean, 802 F.3d 1228, 1233 (11th Cir. 2015). Regarding

the district court’s forfeiture order, we review the court’s legal conclusions de novo

and its finding of fact for clear error. United States v. Puche, 350 F.3d 1137, 1153

(11th Cir. 2003). Whether a forfeiture order is constitutionally excessive under the

Eighth Amendment is also subject to de novo review. Id.

      B.      Illegal Gambling Business (Count 2)

      The Masinos argue that insufficient evidence supported the guilty verdict on

Count 2 for illegally conducting for-profit bingo games. The record shows,

however, that the jury’s verdict was supported by sufficient evidence. There was

evidence, for example, that the Masinos were in charge of staffing the bingo parlor

and determining which bingo games would be played each session. The Masinos

also controlled bingo proceeds, adjusting “rent” prices based on how much revenue

the bingo sessions brought in. They even had their employees sign noncompete

agreements which prohibited employees from soliciting business from Racetrack

Bingo’s customers and clients. Based on this evidence, a reasonable jury could


                                         17
         USCA11 Case: 18-15019       Date Filed: 07/30/2021    Page: 18 of 36



have found that the Masinos were not functioning solely as landlords; they were

conducting bingo. As a noncharitable organization conducting bingo games, they

were prohibited from retaining any profits; all proceeds had to be returned to the

players in the form of prizes. See § 849.0931(3). Instead, the Masinos profited

millions of dollars in violation of subsection (3) of the Bingo Statute.

      The Masinos’ central argument on appeal is that they did not “willfully and

knowingly” violate subsection (3). They stress that the Bingo Statute is confusing,

especially as to whether the Masinos were “conducting bingo” through their

employees. Larry argues that he relied on State v. South County Jewish Federation

and that, under that decision, Racetrack Bingo’s workers were bona fide members

of the charities. As a result, Larry had a good faith belief, he says, that Racetrack

Bingo could legally rent out space to the charities and make a profit as a landlord

without actually conducting bingo. Dixie argues that she was largely uninvolved

in the bingo business and maintains that the government did not present evidence

of her intent to violate the Bingo Statute.

      Although the Federal Gambling Statute does not itself require the

government to prove that violations were willful and knowing, the Florida Bingo

Statute does. See Fla. Stat. § 849.0931(14). Because the Florida Bingo Statute is

the predicate for the federal gambling violation charged in Count 2, both parties




                                          18
         USCA11 Case: 18-15019       Date Filed: 07/30/2021   Page: 19 of 36



assumed throughout this case that the government had to prove that heightened

level of mens rea. We assume the same for the purposes of this appeal.

      Nevertheless, the Masinos’ argument fails because a reasonable jury could

have inferred that the violations were willful and knowing. There was evidence

that the Masinos knew that (1) Racetrack Bingo, a noncharitable organization,

could not conduct bingo for profit; and (2) it did conduct bingo for profit.

      First, while the Bingo Statute may be confusing, it makes clear, at a

minimum, that it is illegal for a noncharitable organization to conduct bingo for

profit. See id. § 849.0931(3). Both Larry and Dixie kept copies of the Bingo

Statute, and they discussed the statute over email. Larry even claimed to be an

expert on the Bingo Statute, touting that he knew more about it than anyone in

Northwest Florida. So a reasonable jury could have found that the Masinos knew

they were not allowed to conduct bingo for profit.

      Second, there was evidence that the Masinos knew that they were in fact

conducting bingo. For instance, Larry sent the following email to Dixie in May

2015: “Something has happened to our business at [Racetrack Bingo]. Somehow

the nonprofit groups have taken over and are now in charge of our business, a

business which they know nothing about. That spells disaster to me.” Based on

this email, a reasonable jury could have found that the Masinos’ aim was to control




                                          19
         USCA11 Case: 18-15019       Date Filed: 07/30/2021    Page: 20 of 36



the bingo operation rather than to merely rent space in which the charities would

conduct bingo.

      Furthermore, reliance on Florida case law does not establish that the

Masinos acted in good faith. To be sure, under South County Jewish Federation,

the Racetrack Bingo volunteers could be bona fide members of the charities simply

by signing up on the charities’ rosters—their subjective intent for joining the

charities is irrelevant. See 491 So. 2d at 1187. The workers could also receive tips

without compromising their volunteer status. Id. As the district court found,

however, South County Jewish Federation does not help the Masinos. That case

involved a charitable organization conducting bingo through its volunteers. Id. at

1184. The difference here is that, even if the workers were bona fide members of

the charities, the charities did not control the bingo operation or the proceeds of the

bingo operation—Larry and Dixie did.

      Nor does Larry’s testimony that he acted in good faith change the outcome.

The jury was entitled to make a credibility determination and reject that testimony.

      The bottom line is that the jury concluded, based on the evidence, that the

government proved beyond a reasonable doubt that the Masinos willfully and

knowingly violated subsection (3) of the Bingo Statute. Because the evidence

supports that conclusion, the district court correctly denied judgment of acquittal

on that count.


                                          20
           USCA11 Case: 18-15019     Date Filed: 07/30/2021    Page: 21 of 36



      C.      Conspiracy to Commit Wire Fraud (Count 1)

      Next, we turn to Count 1. On this count, the government argues that the

district court erred in granting judgment of acquittal because the jury’s guilty

verdict was supported by sufficient evidence.

      To convict a defendant of conspiracy to commit wire fraud under 18 U.S.C.

§ 1349, the government must prove: “(1) a conspiracy to commit [wire fraud]; (2)

knowledge of the conspiracy; and (3) that [the defendant] knowingly and

voluntarily joined the conspiracy.” United States v. Feldman, 931 F.3d 1245, 1257

(11th Cir. 2019) (first alteration in original). The elements of wire fraud are set out

in 18 U.S.C. § 1343: that the defendant (1) “devised or intend[ed] to devise any

scheme or artifice to defraud”; and (2) “transmit[ted] or cause[d] to be transmitted

by means of wire, radio, or television communication in interstate or foreign

commerce, any writings, signs, signals, pictures, or sounds for the purpose of

executing such scheme or artifice.” Id.

      Although the statute does not define a “scheme or artifice to defraud,” we

recently held that the government must prove more than an intent to deceive in

order to prove an intent to defraud. United States v. Takhalov, 827 F.3d 1307,

1312–13 (11th Cir. 2016). To prove an intent to defraud, there must be an intent to

harm, which means “to obtain, by deceptive means, something to which [one] is

not entitled.” Id. In distinguishing between a scheme to deceive and a scheme to


                                          21
         USCA11 Case: 18-15019       Date Filed: 07/30/2021   Page: 22 of 36



defraud, we consider whether the defendant “lie[d] about the nature of the bargain

itself.” Id. A defendant can lie about the nature of the bargain by lying about the

price or the characteristics of the good. Id. at 1313–14.

      Here, the conviction on Count 1 turns on whether the evidence supported a

finding that the Masinos fraudulently misrepresented their compliance with two

provisions of the Bingo Statute: one regarding payments to employees and another

regarding rent prices. The court granted judgment of acquittal on Count 1 because

it found that even if there was evidence that the Masinos conspired to deceive the

charities regarding their compliance with the specified provisions of the statute,

there was no evidence that the Masinos conspired to harm the charities by taking

from them money or property to which the Masinos were not entitled. We agree

with the district court’s analysis and conclusion.

      There was evidence at trial that the Masinos made misrepresentations

regarding employee compensation and rent payments. As to employee

compensation, although it was no secret that floor workers made $40–45 per

session or that MICs made $120–140 per shift, the Masinos repeatedly promised

the charities that the pay was only for setup and cleanup—not for conducting

bingo. A reasonable jury could have inferred, based on the evidence, that these

representations were false because the employees were in fact compensated for

conducting bingo.


                                          22
          USCA11 Case: 18-15019           Date Filed: 07/30/2021       Page: 23 of 36



       Likewise, as to rent payments, there is evidence that the Masinos intended to

deceive the charities about compliance with the Bingo Statute’s subsection (11)(c)

governing rental rates. Under that subsection, bingo games can be held on leased

premises, so long as the rent is not based on a percentage of bingo proceeds and

“does not exceed the rental rates charged for similar premises in the same locale.” 6

Fla. Stat. § 849.0931(11)(c). The government presented evidence that the Masinos

assured the FWBC charities that they were compliant with the Bingo Statute, that

they were not overcharging for rent, and that their rent was comparable to similar

locations, such as the Okaloosa Convention Center. Those assurances were

contradicted by a real estate expert who testified at trial that the Masinos charged

rent that was higher than comparable leases in the local area. As a result, a

reasonable jury could have found that the Masinos conspired to deceive the

charities about compliance with (11)(c).

       We note that the Masinos’ conspiracy was transparent to the victims; the

evidence showed that members of FWBC largely knew exactly what was going on.



6
 Subsection (11)(c) was a point of confusion at trial. As the government explained to the district
court, its theory was always that Racetrack Bingo—a noncharitable organization—was itself
conducting bingo. Under that theory, subsection (11)(c) was inapplicable, so the government did
not attempt to prove a substantive violation of that provision. However, that subsection was the
predicate for the wire-fraud conspiracy charged in Count 1. Even if subsection (11)(c) did not
actually apply because the Masinos were the ones conducting bingo, the government presented
evidence that the Masinos conspired to create the facade that the charities were the ones
conducting bingo—such that subsection (11)(c) would apply—and to misrepresent their
compliance with that subsection.
                                               23
          USCA11 Case: 18-15019      Date Filed: 07/30/2021   Page: 24 of 36



But the government did not need to prove that the victims were actually tricked—

or even that a person of ordinary prudence would have been tricked by the

defendants’ scheme. See United States v. Svete, 556 F.3d 1157, 1166–69 (11th Cir.

2009) (en banc).

        The government did need to prove, however, that the Masinos conspired to

do more than deceive the charities; the government had to present evidence from

which a reasonable jury could conclude that the Masinos conspired to harm the

charities by deceiving them about the bargain itself. See Takhalov, 827 F.3d at

1313.

        There was no such evidence. The charities’ profits consisted of total bingo

proceeds minus expenses such as payments to bingo workers and the rent specified

in the lease agreements. There was no evidence of a conspiracy to mislead the

charities about what the charities would receive in that bargain. Indeed, on the

special verdict form, the jury did not find that the Masinos conspired to

misrepresent their business expenses to the charities. The conspiracy, rather, was

aimed at misrepresenting whether employee compensation was solely for setup and

cleanup, and whether the agreed-upon rent prices aligned with that of comparable

locations in the local market. To support the jury’s guilty verdict, there would

have to be evidence that these deceptions would affect the price or the

characteristics of the good being exchanged. See id. at 1313–14.


                                          24
           USCA11 Case: 18-15019      Date Filed: 07/30/2021   Page: 25 of 36



         We agree with the district court that these deceptions would not have done

so. There was no evidence that the Masinos ever collected—or conspired to

collect—a penny more than the charities agreed to pay in the annual lease

agreements. Racetrack Bingo agreed to lease its premises to the charities and to

provide services to facilitate the bingo operation. In return, the charities agreed to

pay Racetrack Bingo a specified sum per bingo session. The misrepresentations

alleged in this count did not alter that exchange. Racetrack Bingo leased its

premises to the charities and provided the services it promised, for which the

charities paid the agreed-upon price. Whether the specified misrepresentations

about employee compensation and rent induced the charities to enter the lease

agreements is irrelevant to whether the Masinos had the requisite intent to harm.

See id. (“[A] schemer who tricks someone to enter into a transaction has not

‘schemed to defraud’ so long as he does not intend to harm the person he intends to

trick. And this is so even if the transaction would not have occurred but for the

trick.”). Therefore, the evidence did not support a finding that the Masinos’

conspiracy included an intent to defraud the charities; it supported only an intent to

deceive the charities through misrepresentations that did not affect the value of the

bargain. Accordingly, we affirm the district court’s judgment of acquittal on that

count.




                                           25
           USCA11 Case: 18-15019     Date Filed: 07/30/2021   Page: 26 of 36



      D.      Substantive Money Laundering and Money-Laundering
              Conspiracy (Counts 3–41)

      We now address the remaining counts on which the Masinos were

convicted: substantive money laundering and conspiracy to commit money

laundering. We start with the substantive counts.

      Federal law prohibits knowingly engaging in “a monetary transaction in

criminally derived property of a value greater than $10,000 [that] is derived from

specified unlawful activity.” 18 U.S.C. § 1957(a). Here, the substantive money-

laundering charges, Counts 4–41, are predicated on the Masinos’ convictions under

Count 2. Based on that conviction, Racetrack Bingo was an illegal gambling

business. As a result, the bingo proceeds were “criminally derived property.” See

id. The evidence showed that the Masinos then engaged in “monetary

transaction[s]” with that money. See id. Specifically, the Masinos conducted

transactions with ill-gotten funds when they deposited profit checks of their illegal

gambling business in various banks and financial institutions. The evidence was

thus sufficient to support the jury’s guilty verdicts for substantive money

laundering.

      The evidence also supported the jury’s guilty verdict for conspiracy to

commit money laundering, Count 3. The Masinos argue that there was insufficient

evidence to support this count because conspiracy requires an agreement between

two people, whereas Larry acted largely unilaterally and without Dixie’s input.
                                         26
           USCA11 Case: 18-15019      Date Filed: 07/30/2021     Page: 27 of 36



However, the evidence showed that Dixie was not a passive bystander. Larry and

Dixie were equal owners in Racetrack Bingo and took turns running the business.

Dixie became president in 2011 and often relied on Larry’s advice while

occupying that role. As relevant here, the government presented evidence of

emails between Larry and Dixie in which they discussed when to distribute

Racetrack Bingo profits. Also in evidence were checks signed by the Masinos to

deposit the proceeds of the illegal bingo operation. Based on this evidence, a

reasonable jury could have inferred that Larry and Dixie conspired to launder

money as charged in Count 3.

      E.         Forfeiture
      Before sentencing, the district court entered a preliminary order of forfeiture

and entered a money judgment in the amount of $5,813,584 against the Masinos

jointly and severally.

      When the government seeks forfeiture of specific property in connection

with criminal offenses, it must establish that there is a nexus between the property

and the offense. Fed. R. Crim. P. 32.2(b)(1)(A). Provided the government gives

notice in the indictment, and “the defendant is convicted of the offense giving rise

to the forfeiture, the court shall order the forfeiture of the property as part of the

sentence in the criminal case.” 28 U.S.C. § 2461(c). The court’s forfeiture order

must be in accordance with the procedures set forth in 21 U.S.C. § 853. Id.


                                           27
         USCA11 Case: 18-15019       Date Filed: 07/30/2021    Page: 28 of 36



Section 853(n) outlines the procedures for resolving a third party’s interest in

forfeited property. 21 U.S.C. § 853(n).

      In the superseding indictment, the government gave notice that it sought

forfeiture of the Masinos’ assets pursuant to several federal statutes, including 18

U.S.C. § 981(a)(1)(C) (forfeiture in relation to proceeds from “specified unlawful

activity”), § 982(a)(1) (forfeiture in relation to money laundering), and § 1955(d)

(forfeiture in relation to illegal gambling proceeds). Following the guilty verdicts

on Counts 2–41, the government moved for the issuance of a forfeiture money

judgment relating to several bank accounts and properties. The Masinos waived

their right to have the jury determine the issue of forfeiture, and the court held an

evidentiary hearing on the matter. At the hearing, an IRS Special Agent testified

that each property and bank account interest was traceable to Racetrack Bingo.

      The district court found that the government showed the requisite nexus

between the properties and the offenses—pursuant to at least one statutory ground

for each asset. Accordingly, the court ordered that the Masinos forfeit each of the

property items at issue.

      The Masinos argue on appeal that the court erred in issuing its forfeiture

order. In particular, Dixie argues that two of the assets at issue—her Baisden Road

home in Pensacola, Florida, and her Regions Bank Individual Retirement

Account—should not be subject to forfeiture because she acquired those assets


                                          28
         USCA11 Case: 18-15019        Date Filed: 07/30/2021    Page: 29 of 36



before she became closely involved with Racetrack Bingo. Relying on 21 U.S.C. §

853(n)(6), Dixie argues that she was “a bona fide purchaser for value of the right,

title, or interest” in property who “was at the time of purchase reasonably without

cause to believe that the property was subject to forfeiture.” 21 U.S.C. §

853(n)(6)(B).

      That provision, however, applies only to “[a]ny person, other than the

defendant,” who is “asserting a legal interest” in the property at issue. Id.

§ 853(n)(2). Dixie does not fit within this provision because she is not a person

“other than the defendant.” Id. She herself was convicted of the offenses that

triggered forfeiture, and the district court found that the assets were traceable to the

illegal gambling business and money laundering activities. Therefore, this

argument fails.

      The Masinos also argue that the Eighth Amendment bars the forfeiture order

and money judgment of $5,813,584 because it is disproportionate to their conduct.

Again, we disagree. A forfeiture violates the Eighth Amendment only if it “is

grossly disproportional to the gravity of a defendant’s offense.” United States v.

Dicter, 198 F.3d 1284, 1292 (11th Cir. 1999). “If the value of the forfeited

property is ‘within the range of fines’ authorized by Congress and the USSC, ‘a

strong presumption arises that the forfeiture is constitutional.’” Id. Here, the

forfeitures did not exceed the authorized maximum fine for money laundering,


                                          29
         USCA11 Case: 18-15019      Date Filed: 07/30/2021    Page: 30 of 36



which was no more than “twice the amount of the criminally derived property

involved in the transaction.” 18 U.S.C. § 1957(b)(2). The evidence showed that

Racetrack Bingo brought in millions of dollars in illegal bingo proceeds during the

relevant time period, and the district court found that the Masinos laundered over

$8 million of those proceeds. Based on this unlawful conduct, we cannot say that

the forfeiture order and money judgment were grossly disproportionate to the

gravity of the offenses. Therefore, we affirm the judgment of the district court.

      AFFIRMED.




                                         30
         USCA11 Case: 18-15019       Date Filed: 07/30/2021   Page: 31 of 36



HULL, Circuit Judge, concurring in part and dissenting in part:

      I join in full Sections I and II(A), (B), (D), and (E) of the Majority Opinion.

However, I am unable to join Section II(C) that affirms the district court’s post-

verdict entry of a judgment of acquittal on the wire fraud conspiracy charged in

Count 1. I would uphold the jury’s guilty verdict on the wire fraud conspiracy

conviction in Count 1 and reverse the post-verdict acquittal on Count 1. As I see

the record, the government presented sufficient evidence that the Masinos devised

and engaged in “a scheme to defraud” as that phrase is used in the wire fraud

statute and has been interpreted in United States v. Takhalov, 827 F.3d 1307, 1312-

1314 (11th Cir. 2016). I discuss Takhalov, the Majority Opinion, and then how

Takhalov should be properly applied to the evidence here.

                                     Takhalov

      Takhalov “makes clear that a defendant ‘schemes to defraud’ only if he

schemes to ‘depriv[e] [someone] of something of value by trick, deceit, chicane, or

overreaching. But if a defendant does not intend to harm the victim—‘to obtain,

by deceptive means, something to which [the defendant] is not entitled’—then he

has not intended to defraud the victim.” Id. at 1312-13 (citation omitted,

alterations in original) (quoting United States v. Bradley, 644 F.3d 1213, 1240

(11th Cir. 2011)). “For if there is no intent to harm, there can only be a scheme to

                                       31
         USCA11 Case: 18-15019       Date Filed: 07/30/2021    Page: 32 of 36



deceive, but not one to defraud.” Id. at 1313. “Thus, a ‘scheme to defraud,’ as that

phrase is used in the wire-fraud statute, refers only to those schemes in which a

defendant lies about the nature of the bargain itself.” Id.; see also United States v.

Waters, 937 F.3d 1344, 1352 (11th Cir. 2019).

      Such lies take two primary forms: (1) a “lie about the price (e.g., if he

promises that a good costs $10 when it in fact costs $20)”; or (2) a “lie about the

characteristics of the good (e.g., if he promises that a gemstone is a diamond when

it is in fact a cubic zirconium).” Waters, 937 F.3d at 1352 (quotation marks

omitted); Takhalov, 827 F.3d at 1313-14. “In each case, the defendant has lied

about the nature of the bargain and thus in both cases the defendant has committed

wire fraud.” Takhalov, 827 F.3d at 1314.

      However, a lie about something else is not a lie about the nature of the

bargain, and the defendant has not “schemed to defraud” within the meaning of the

wire fraud statute. Id. “And that is so even if the buyer would not have bought

anything but for the lie.” Waters, 937 F.3d at 1352. In other words, there is a “fine

line” between a scheme that merely causes the victim to enter into a transaction the

victim would otherwise avoid and one that depends for its completion on “a

misrepresentation of an essential element of the bargain.” Takhalov, 827 F.3d at

1314 (quoting United States v. Shellef, 507 F.3d 82, 108 (2d Cir. 2007)).




                                          32
         USCA11 Case: 18-15019       Date Filed: 07/30/2021    Page: 33 of 36



                                 Majority Opinion

      The Majority Opinion agrees that “the evidence supported a finding that the

Masinos fraudulently misrepresented their compliance with two provisions of the

Florida Bingo Statute: one regarding payments to employees and another regarding

rent prices.” Maj. Op. at 22. The Majority concludes that, “even if there was

evidence that the Masinos conspired to deceive the charities regarding their

compliance with the specified provisions of the statute,” there was no evidence of a

conspiracy “to harm the charities” or to “mislead the charities about what the

charities would receive in that bargain.” Id. at 22, 24. The Majority stresses that

“[t]here was no evidence that the Masinos ever collected—or conspired to

collect—a penny more than the charities agreed to pay in the annual lease

agreements.” Id. at 25. The Majority therefore concludes that “the evidence did

not support a finding that the Masinos’ conspiracy included an intent to defraud the

charities; it supported only an intent to deceive the charities through

misrepresentations that did not affect the value of the bargain.” Id.

                         Proper Application of Takhalov

      In my view, the Majority’s assertion that there was no scheme to defraud—

that is, that the charities got exactly what they bargained for—misconstrues the




                                          33
           USCA11 Case: 18-15019          Date Filed: 07/30/2021        Page: 34 of 36



“nature of [the Masinos’] bargain” with the charities. 1 See Takhalov, 827 F.3d at

1313-14. The bargain was not for the charities to be used as cover while the

Masinos illegally conducted bingo for profit and then shared the proceeds with the

charities. The bargain was for a legitimate charitable bingo operation, one that

complied with Florida’s Bingo Statute. The Masinos repeatedly, and falsely,

assured the charities that that was what they were getting by entering into the

turnkey leases. In particular, the Masinos repeatedly assured the charities that their

use of paid “volunteers” to conduct the bingo and their charging an annual rent of

over $1 million complied with the Florida Bingo Statute’s employee compensation

and comparable market rent provisions, knowing that those assurances were false.

In short, the Masinos fraudulently misrepresented that Racetrack Bingo was




       1
         The Majority Opinion well recounts the facts. I would add only a few more. Racetrack
Bingo’s building was owned by the defendants in the name of DixLar, Inc., a separate for-profit
corporation. DixLar was owned by the defendants and their three adult children, the same
shareholders who owned Racetrack Bingo. The government’s expert opined that the amount of
rent Racetrack Bingo paid to DixLar was “generally high.” During the period of the charged
conspiracy, the FWBC charities paid approximately $11 million over market value in rent to
Racetrack Bingo. Racetrack Bingo’s inflated lease rate allowed the defendants to pay
themselves a $75,000 annual salary, and to distribute over $5 million in profit distribution checks
to themselves and their children between 2006 and 2015. In addition to salaries and profit
distributions, the defendants used Racetrack Bingo’s corporate account to pay for their and their
children’s personal expenses. Out of the more than $20 million in gross bingo proceeds
Racetrack Bingo brought in, over $8 million was paid to the Masino family after expenses,
employee wages, and retirement contributions.
        While the Masinos disclosed the rent amounts in the lease agreements, they knew that the
rent was well above market value and that they were operating as an illegal for-profit bingo hall
through which they reaped huge profits (to the detriment of the charities). While I do not rely on
that particular financial harm, it does underscore how the charities did not receive what they
bargained for—a legal charitable bingo operation.
                                                34
         USCA11 Case: 18-15019       Date Filed: 07/30/2021   Page: 35 of 36



complying with the provisions of the Florida Bingo Statute relating to employee

pay and rent.

      Moreover, there was ample trial testimony that the legality of the Masinos’

bingo operation was “an essential element of the bargain.” See id. at 1314. The

charities, whose public reputations were on the line, would not have knowingly

entered into turnkey leases that violated the Bingo Statute. Indeed, it was a matter

of concern for the charities that the Masinos’ turnkey bingo operation comply with

the law. As those concerns grew, the charities repeatedly sought assurances from

the Masinos that the turnkey bingo operation the charities were paying for out of

their share of the bingo proceeds complied with Florida law as to both the

compensation of the “volunteers” and the rent amounts in the leases. From this

evidence, the jury could conclude that the turnkey bingo operation’s compliance

with the Florida Bingo Statute “affected the value of the transaction and was part

of the bargain itself.” See Waters, 937 F.3d at 1357 (concluding, similarly, that the

defendant’s lies about outstanding tax liens affected the value of a loan transaction

and were part of the bargain itself even though the defendant was over-

collateralized because “the bargain was to make a solid loan in the first place and

to receive loan payments without the threat of outstanding tax liens getting in the

way”).




                                         35
           USCA11 Case: 18-15019         Date Filed: 07/30/2021      Page: 36 of 36



       In sum, the evidence showed the Masinos did not merely induce the charities

to enter into the turnkey leases by lying to them. They also gave the charities

exactly what the charities did not want and were trying to avoid—an illegal

noncharitable bingo operation. In essence, the Masinos promised the charities a

diamond while fully intending to deliver a cubic zirconium. See id. at 1352;

Takhalov, 827 F.3d at 1313-14. 2 The bargain here was for a nonprofit, charitable

bingo operation, whereby, after rent and expenses legally allowed by the Bingo

Statute, all proceeds went to the charities. The charities did not receive all

proceeds after the deduction of legal rent and expenses. Yes, the charities knew

the rent amounts in the leases, but they did not know those rent amounts were

illegal under the Florida Bingo Statute. A victim’s lack of diligence about the real

estate market is irrelevant. See United States v. Svete, 556 F.3d 1157, 1164-67

(11th Cir. 2009) (holding that the statutory phrase “any scheme or artifice to

defraud” includes schemes to deceive both the prudent and the negligent).

       Accordingly, I would reverse the district court’s entry of a judgment of

acquittal as to Count 1.




       2
         As this Court noted in Waters, one of our colleagues “has questioned some of the
statements” in Takhalov. 937 F.3d at 1351 (citing United States v. Feldman, 931 F.3d 1245,
1265-74 (11th Cir. 2019) (W. Pryor, J., concurring)). However, as in Waters, “[w]e need not get
into that here” because the Masinos’ false assurances that their use of “volunteers” and their
turnkey rental rates complied with Florida’s Bingo Statute were lies “about the nature of the
bargain itself.” See id. at 1351, 1354; Takhalov, 827 F.3d at 1313.
                                              36